Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-10, 13-16, 18-20 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2002/0147826 A1 discloses Data to be transmitted to a remote device will normally be generated by a process running on a computer. The data will be sent to a TCP buffer in the RAM of the computer where it will be formatted and encapsulated within a TCP header and an IP header which provide addressing information for the packet and for the process on the recipient machine. Thereafter, additional headers will be added, depending upon the network protocols being used on the network to which the computer is connected. For ethernet networks, the last header to be added will be an ethernet header, which is added by the ethernet driver that is attached to the physical transmission medium. When the packet is received at the destination, a reverse process is employed to decapsulate the packet and provide data to the appropriate process running on the destination computer. The processes of encapsulation and decapsulation, and associated functions of receiving, comparing, setting option and header values, transmitting, and the like, are carried out by programs and drivers running on the sending device.
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … decapsulating, by the virtual machine, the obtained data packet according to the decapsulation information and the decapsulation parameter, and transmitting the decapsulated data packet to a driver layer of the virtual machine, wherein the decapsulation information comprises an encapsulation format the encapsulation format comprising an encapsulation protocol of a data packet encapsulation .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195